Citation Nr: 0004934	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-19 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by chest pain including cardiovascular disease.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar spine arthritis at L4-5, L5-S1.

4.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee.

5.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee.

6.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right thumb (major).  

7.  Entitlement to an initial evaluation in excess of 10 
percent for submental nodule of the neck.

8.  Entitlement to an initial compensable evaluation for 
arthritis of the right ankle.

9.  Entitlement to an initial compensable evaluation for 
recurrent prostatitis and urethritis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 and January 
1996.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in August 1996.  

Although not certified by the RO for appellate review, the 
Board has construed the issues for appellate review to 
include service connection for a disability manifested by 
chest pain including cardiovascular disability and a left 
ankle disability in view of the RO's August 1996 denial, the 
veteran's February 1997 notice of disagreement therewith, the 
RO's March 1997 statement of the case in response thereto, 
and the veteran's May 1997 substantive appeal thereafter.

The issues of entitlement to increased evaluations for lumbar 
spine arthritis at L4, L5-S1, arthritis of the right knee, 
arthritis of the left knee, arthritis of the right ankle and 
recurrent prostatitis with urethritis are addressed in the 
remand portion of the decision. 


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
disability manifested by chest pain including cardiovascular 
disease and a left ankle disability are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.

2.  The veteran's arthritis of the right thumb is manifested 
by some limitation of motion as compared to his normal left 
thumb and some aching pain in the carpometacarpal joint. 

3.  The veteran's recurrent benign submental nodule of the 
neck is manifested by a palpable submental lymph node to the 
left midline measuring 1 x 1 centimeters in size, movable and 
nontender, and shotty nodes in the lateral aspect of his neck 
as well as a transverse incision in the upper midline and 
submental area measuring 1 and 1/2 inches in length.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
disability manifested by chest pain including cardiovascular 
disease and a left ankle disability are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for arthritis of the right thumb have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 
C.F.R. §§ §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5224 (1999).

3.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for a submental nodule of the neck 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a);  38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.20, 4.117, 4.118, Diagnostic Codes 
7804-7700 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The veteran's service medical records dating thorough 1996 
show brief periods of treatment for left ankle sprain noted 
in February 1976 (playing football) and July 1985 (playing 
basketball).  X-rays were negative for fracture.  
Subsequently dated service medical records including reports 
of physical examinations in March 1988, March 1994 and March 
1995 were silent for a left ankle disability.  Beginning in 
approximately March 1995 he complained of pain or pressure in 
the chest.  An extensive cardiovascular work-up in April 1995 
reflected noncardiac chest pain.  An abnormal 
electrocardiogram (EKG) reflecting prominent voltage with 
early repolarization and T wave abnormality was interpreted 
as an otherwise not uncommon normal variant in a healthy 
individual.  No further cardiovascular workup was 
recommended.  

A subsequently dated cardiovascular evaluation in August 1995 
was silent for underlying cardiovascular disease.  In January 
1996 the veteran reported a history of chest pains for years.  
It was noted that he had been seen by cardiology for an 
abnormal EKG.  It was noted that cardiology ruled out cardiac 
chest pain.  

Chest X-ray was normal.  Assessment was atypical chest pain.  
February 1996 Holter monitor testing only referred to 
isolated premature ventricular contractions associated with 
isolated premature ectopics.  

A July 1996 postservice VA general medical examination report 
shows the veteran was noted to be right handed.  He served as 
a dental laboratory technician in service and was looking for 
that type of job presently.  Following a respiratory 
evaluation the impression was purified protein derivative 
(PPD) converter on NIH for six months in 1991 with no 
evidence of active bronchial pathology presently found. 

On cardiovascular evaluation it was noted that the veteran 
was being evaluated for heart disease.  He reported having 
shortness of breath in 1981 on moderate exertion.  He 
reported being told at the hospital that nothing was wrong 
with him and it was probably just the altitude.  He noted 
that while in Germany in 1988 or 1989 he had a second episode 
of chest pain and tightness with shortness of breath while 
doing extreme exercises.  He went to sick call and was 
treated for indigestion with antacids.  He noted that 
sometimes he could run without symptoms.  He stated he was 
treated in November 1994 for left lower lobe pneumonia and 
was in Quarters for four of five days.  A month later he had 
a sensation of pressure in the chest and also of shortness of 
breath, and for that reason he was administered an 
esophagogram which was normal.  It was recorded that later on 
he had a stress exercise test which was normal. 

Also noted was that a subsequent EKG in March 1995 was 
abnormal showing sinus bradycardia with a ventricular rate of 
54, left ventricular hypertrophy by voltage criteria, early 
repolarization, P-wave abnormality, and inferior ischemia to 
be considered.  A stress echocardiogram in April 1995 was 
normal and the impression was noncardiac chest pain.  It was 
noted that a Holter monitor in February 1996 revealed 
isolated premature ventricular contractions.  The veteran 
stated he was never told he had heart disease.  There was no 
history of hypertension.  He denied having any chest pain for 
the past seven months.  

On objective examination the cardiac silhouette did not 
appear enlarged by percussion and the heart beat had a 
regular sinus rhythm.  The heart rate was 56 beats per 
minute.  The S1 and S2 heart sounds were normal and it was 
noted that there was no evidence of S3, S4, murmurs, rubs or 
gallops.  There were no signs of peripheral cardiac 
decompensation.  The jugular veins were not distended.  
Carotid, radial, femoral and pedal pulses were palpable 
bilaterally and no bruits were heard over the carotid 
arteries.  Blood pressure was 126/81.  No peripheral edema 
was present.  A chest X-ray was negative.  Following an EKG, 
pertinent impression was impression was sinus bradycardia.  

On an orthopedic evaluation it was noted as history that the 
veteran was treated for right thumb pain with osteoarthritic 
changes.  An objective examination of the right hand showed a 
palpable nodule on the dorsal aspect of the carpometacarpal 
joint to the right thumb.  This was consistent with 
osteoarthritic changes.  The interphalangeal joints and 
metacarpophalangeal joints of the thumb appeared to be less 
involved.  There was some limitation of motion as compared to 
his normal left thumb which was described as described as 
hypermobile.  The thumb was able to touch the base of the 
little finger and extension was full.  However, there was 
some pain grinding in the carpometacarpal joint.  No 
residuals of a left ankle disability were found.  

An examination of the cervical area revealed a transverse 
incision in the upper midline and submental area, 1 and 1/2 
inches in length, where the submental lymph nodes were 
removed.  There was another palpable submental lymph node to 
the left midline.  The node measured 1 x 1 centimeters in 
size, movable and nontender.  There were very small, shotty 
nodes in the lateral aspect of the neck and anterior aspect 
of the sternomastoid muscle.  These areas flared-up from time 
to time when the veteran developed pain, fever and 
tenderness, and these lymph nodes enlarged at that time.  He 
had no lymph node enlargement in the axillary or groin.  
Chronic submental nodule was noted.  

In April 1997 the veteran was treated for complaints 
including chest pain of two weeks duration.  Resolving 
pneumonia was noted.

In a rating decision dated in May 1999 the RO assigned an 
increased 10 percent evaluation for submental neck nodule by 
analogy with tender and painful scar. 


Criteria 

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

If the disability is primary anemia or cardiovascular disease 
and manifested to a compensable degree within one year, or if 
pulmonary tuberculosis, within three years, following 
separation from active duty, service connection may be 
granted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.307, 3.309 (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service. 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999); Collette v. Brown, 82nd 
F.3d, 389 (Fed. Cir. 1996).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence. A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).




In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

In that regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that a claim 
based on chronicity may be well grounded if (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  A lay person is competent to testify only as to 
observable symptoms or injury to establish that a claim for 
service connection is well grounded where the determinative 
issue is not medical in nature. Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  Where the determinative issue involves 
medical determination, competent medical evidence is required 
to satisfy the well groundedness requirement.  Id.

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim. 38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1999).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

Initial Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  They represent as far as 
can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and 
their residual conditions in civilian occupations.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  



To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will rating assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The provisions of 38 C.F.R. § 4.40 state that a disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 


The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

Degenerative arthritis (traumatic) established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is non-compensable 
under the appropriate diagnostic codes, an evaluation of 10 
percent is applied for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, and rated as a single disability under 
the diagnostic code for degenerative arthritis.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, (5010).

For favorable ankylosis of a thumb a 10 percent evaluation is 
assigned where the major upper extremity is involved.  38 
C.F.R. and Part 4, Diagnostic Code 5224.  
For unfavorable ankylosis of a thumb a 20 percent evaluation 
is warranted.  Id. 
The provisions of this Diagnostic Code further stipulate that 
extremely unfavorable ankylosis be rated as amputation under 
the provisions of 38 C.F.R. § 4.71a.


The Court has held that diagnostic codes based on functional 
loss due to pain do not prohibit consideration of a higher 
rating based on functional loss due to pain on use or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (199%0.  

A 10 percent rating is warranted for a scar which is poorly 
nourished with repeated ulceration, or for a scar that is 
tender and painful on objective demonstration.  Other scars 
are rated on limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).

A noncompensable evaluation may be assigned for anemia, 
hypochromic-microcytic and megaloblastic, such as iron-
deficiency and pernicious anemia with hemoglobin 10gm/100ml 
or less, asymptomatic; 10 percent may be assigned with 
hemoglobin 10gm/100ml or less with findings such as weakness, 
easy fatigability or headaches; 30 percent may be assigned 
with hemoglobin 8 gm/100ml or less, with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath.  38 C.F.R. § 4.117; Diagnostic Code 
7700.

The Ratings Schedule also provides that for eczema a 
noncompensable rating is warranted when there is slight 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area; a 10 percent rating is assigned when 
there is exfoliation, exudation or itching, involving an 
exposed surface or extensive area; 30 percent is assigned if 
there is exudation or itching constant, extensive lesions, or 
marked disfigurement; and 50 percent is warranted when there 
is ulceration or extensive exfoliation or crusting, with 
systemic or nervous manifestations, or when the affected area 
is exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1999).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  


Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  Esteban, 6 Vet. 
App. 261.  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.

Under Diagnostic Code 7819, benign new growths of the skin 
may be rated as disfiguring scars.  Unless otherwise provided 
rate Code 7807 through 7819 as for eczema, dependent upon 
location, extent and repugnant or otherwise disabling 
character of manifestations.  

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1999).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Service connection

The Board notes that any complaints of chest pain in active 
service were considered noncardiac and unrelated to any 
identifiable underlying pathology including cardiovascular 
disease.  The veteran was given a cardiovascular workup in 
active service which was negative.  The abnormal EKG findings 
in service were medically interpreted as representing nothing 
more than a normal variant in the veteran's case.  

Moreover, the presence of an underlying disability associated 
with chest pain including cardiovascular disease was not 
found on VA examination in June 1996.  The postservice EKG 
was not shown to reflect findings other than continued 
variances of normal as shown on extensive cardiovascular 
workup in active service.  The Board notes that there is no 
competent medical evidence of present disability including 
cardiovascular disease manifested by chest pain for which 
service connection may be granted with nexus to active 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau 
v. Derwinski, 2 Vet. App 141, 143 (1992.  

The evidence clearly shows that the isolated episodes of left 
ankle sprain noted during active service resolved and there 
were no residual findings of left ankle disability noted on 
initial postservice VA examination in June 1996.  X-rays of 
the left ankle were essentially negative.  There is no 
competent medical evidence of a left ankle disability for 
which service connection may be granted with nexus to active 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau 
v. Derwinski, 2 Vet. App 141, 143 (1992. 

The veteran presently maintains that he has cardiovascular 
disease manifested by chest pain and a left ankle disability 
which began in service.  The Court has held that while a lay 
person is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Competent medical evidence of a cardiovascular disease 
manifested by chest pain and a left ankle disability with 
nexus to the veteran's recognized active service has not been 
presented.  Thus, the veteran's claims are not well grounded.  
If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

Accordingly, the claims of entitlement to service connection 
for a disability manifested by chest pain including 
cardiovascular disease and a left ankle disability are 
denied.  Edenfield v. Brown, 6 Vet. App. 432 (1994).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom.  Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

Because the veteran has not submitted well grounded claims of 
entitlement to service connection for a disability manifested 
by chest pain including cardiovascular disease and a left 
ankle disability, VA is under no obligation to assist him in 
the development of facts pertinent to the claims.  
38 U.S.C.A. § 5107(a).  The Board is cognizant, however, that 
the Court has held that VA may have an obligation under 
38 U.S.C.A. § 5103(a) to advise the claimant of evidence need 
to complete a claim.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  

The Court has held that the section 5103(a) duty requires 
that, when a claimant identifies medical evidence that may 
complete an application but is not in the possession of VA, 
VA must advise the claimant to attempt to obtain that 
evidence.  Brewer v. West, 11 Vet. App. 228 (1998).  In this 
case, the record indicates that the veteran has identified no 
such evidence.

As the claims of entitlement to service connection for 
disability manifested by chest pain including cardiovascular 
disease and a left ankle disability are not well grounded, 
the doctrine of reasonable doubt may not be applied to the 
veteran's case.


Initial Evaluations

The Board notes that the veteran's claims for initial 
evaluations in excess of 10 percent for arthritis of the 
right thumb and submental nodule of the neck are well-
grounded based upon his assertions that his disorders have 
increased in severity.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  VA, therefore, has a duty to assist the veteran 
in the development of facts pertinent to his claims.  In this 
regard, the record shows that there is no indication that 
there are additional outstanding records which VA has not 
attempted to obtain.  Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Arthritis of the right thumb

Arthritis of the right thumb is shown to be manifested by a 
palpable nodule on the dorsal aspect of the carpometacarpal 
joint to the right thumb.  This is consistent with 
osteoarthritic changes.  The interphalangeal joints and 
metacarpophalangeal joints of the thumb appear to be less 
involved.  It was noted that there is some limitation of 
motion as compared to his normal left thumb.  The thumb is 
able to touch the base of his little finger and has full 
extension.  However, there is some aching pain in the 
carpometacarpal joint.  



The RO has rated arthritis of the major right thumb as 10 
percent disabling due to pain and tenderness under diagnostic 
codes 5010 for traumatic arthritis and 5224 for favorable 
ankylosis of the major thumb.  The 10 percent evaluation is 
the maximum evaluation for painful limitation of motion due 
to arthritis.  The Board notes that favorable ankylosis 
exists when the fingertips can come to within 2 inches (5.1 
cms.) of the transverse fold of the palm.  Limitation of 
motion of less than 1 inch (2.5 cms.) in either direction is 
not considered disabling.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5220-5223, note (a).  A 20 percent evaluation under 
Diagnostic Code 5224 is not warranted as unfavorable 
ankylosis of the major thumb is not shown by the evidence of 
record.

Clearly, the objective findings pertaining to the veteran's 
arthritis of the right thumb with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 demonstrate 
impairment that more nearly approximates the criteria for 
favorable ankylosis of the right thumb that is consistent 
with the 10 percent evaluation currently in effect.  The 
record is without objectively demonstrated right thumb 
impairment that is reported as incoordination, instability, 
weakened movement, etc., that meets or more nearly 
approximates unfavorable ankylosis providing a basis for the 
grant of the next higher rating.  As such, the practice known 
as "staged ratings" as cited in Fenderson v. West, 12 Vet. 
App. 119 (1999), is not for application in this case.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for an initial 
evaluation in excess of 10 percent for arthritis of the right 
thumb. 


Submental nodule of the neck

In this case, medical evidence shows that on recent 
examination of the veteran's cervical area a transverse 
incision in the upper midline and submental area, 1 and 1/2 
inches in length was noted, where submental lymph nodes were 
removed.  The veteran had another palpable submental lymph 
node to the left midline.  The node measured 1 x 1 
centimeters in size, movable and nontender.  He had very 
small, shotty nodes in the lateral aspect of his neck and 
anterior aspect of the sternomastoid muscle.  These areas 
flared-up from time to time when he developed pain, fever and 
tenderness and these lymph nodes enlarged at that time.  He 
had no lymph node enlargement in the axillary or groin.  
Chronic submental nodule was noted.  

Although the incisional scar is not shown to be other than 
well healed and nontender, the present 10 percent evaluation 
in effect for submental nodule is by analogy with a tender 
and painful scar.  The RO has rated the submental nodule by 
analogy to a tender and painful scar under Diagnostic Code 
7804.  The RO has assigned a hyphenated Diagnostic Code to 
include 7700.  The RO previously had assigned a 
noncompensable evaluation by analogy to anemia under this 
Code as the node has be shown to reactive hyperplasia.  The 
evidentiary record has not demonstrated anemia related to the 
service-connected submental nodule and accordingly a higher 
evaluation under the criteria for anemia is not warranted.
Also, no medical basis has been presented upon which to 
predicate assignment of an evaluation in excess of 10 percent 
for the nodule with application of the criteria under 
Diagnostic Code 7806 for eczema or 7819 for benign new 
growths of the skin.  In view of the denial of entitlement to 
an increased evaluation, assignment of an initial evaluation 
with implementation of "staged ratings" is not for 
application.  Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for a submental 
nodule of the neck.


Other Considerations

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case, while the RO provided the veteran the 
criteria for assignment of an extraschedular evaluation, it 
did not actually discuss the criteria in light of his claims 
for initial increased evaluations.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In addition, in exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).


The evidence of record does not show that the veteran has 
been hospitalized, recently, as a result of his arthritis of 
the right thumb or submental nodule.  There is no evidence 
that the present state of the disorders causes any 
occupational impairment above the impairment reflected by the 
present schedular evaluation.  Consequently, the Board finds 
that the evidence does not present such an exceptional or 
unusual disability picture as to warrant referral of the case 
to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for disability manifested 
by chest pain including cardiovascular disease and a left 
ankle disability, the appeal is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the right thumb is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for a submental nodule of the neck is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claims for increased 
evaluations for lumbar spine arthritis at L4-5, L5-S1, 
arthritis of the right knee, arthritis of the left knee, 
arthritis of the right ankle and recurrent prostatitis with 
urethritis are well-grounded based upon his assertions that 
his disorders have increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  VA, therefore, has a duty 
to assist the veteran in the development of facts pertinent 
to his claims.  

Following a preliminary review of the record, the Board notes 
that additional development of the record is needed in order 
to supplement the record with sufficient medical evidence in 
order to render a legal determination on the remaining issues 
on appeal as any medical conclusions must be supported by 
medical authority or evidence of record and not simply the 
Board's own unsubstantiated opinions.  38 U.S.C.A. § 
7104(d)(1) (West 1991 & Supp. 1999); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The Court has held that diagnostic codes based on functional 
loss due to pain do not prohibit consideration of a higher 
rating based on functional loss due to pain on use or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (199%0.  

The Board notes that the veteran has not had an adequate 
orthopedic examination in order to determine the extent and 
degree of severity of limitation of motion of the service-
connected lumbar spine arthritis at L4-5, L5-S1, arthritis of 
the right knee, arthritis of the left knee, and arthritis of 
the right ankle or fully address functional loss due to pain 
on use or flare-ups pursuant to DeLuca and 38 C.F.R. §§ 4.40 
and 4.45.  






Importantly, the Board notes that in view of the degenerative 
disc disease (DDD) of the lumbar spine first noted in active 
service the implied issue of entitlement to service 
connection for DDD of the lumbar spine should be formally 
adjudicated by the RO as it appears to be inextricably 
intertwined with the certified issue of entitlement to an 
initial evaluation in excess of 20 percent for lumbar spine 
arthritis at L4-5, L5-S1.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

The RO should consider the veteran's appeal under an opinion 
of the VA General Counsel, VAOPGCPREC 23-97; VAOPGCPREC 9-98 
in which it was held that, when a claimant has a disability 
rating under DC 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis and limitation of motion 
sufficient to warrant a zero percent rating under DC 5260 or 
DC 5261, a separate rating is available under DC 5003 or DC 
5010.

In view of the recurrent nature of the veteran's service-
connected prostatitis with urethritis and the fact that he 
was last examined in 1996 by VA, the RO should afford the 
veteran an examination by a specialist in genitourinary 
diseases in order to determine the current extent and degree 
of severe of his prostatitis with urethritis.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional treatment records 
referable to his recurrent prostatitis 
with urethritis and arthritis of the 
lumbar spine, right knee, left knee and 
right ankle.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not been 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment records.

3.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
orthopedic surgeon or appropriate 
specialist for purpose of ascertaining 
the etiology of DDD of the lumbar spine, 
and the nature and extent of severity of 
his service-connected arthritis of the 
lumbar spine, right knee, left knee and 
right ankle.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.  




The examiner must be requested to express 
an opinion as to whether any lumbar 
spine, right knee, left knee and right 
ankle disability(s) found on examination 
is or are related to service medical 
documentation of lumbar spine, right 
knee, left knee and right ankle 
symptomatology or any incident of 
service.

The examiner should then determine the 
extent and degree of severity of the 
veteran's service-connected arthritis of 
the lumbar spine, right knee, left knee 
and right ankle manifested by limitation 
of motion.  The examiner should be 
requested to report range of motion and 
degrees of arc in all planes with an 
explanation as to what is normal range of 
motion of the lumbar spine, right knee, 
left knee and right ankle.  All findings 
and diagnoses should be reported in 
detail.  

The examiner must identify all orthopedic 
manifestations of the lumbar spine, right 
knee, left knee and right ankle.  The 
examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss.  The examiner should 
carefully elicit all of the veteran's 
subjective complaints and then offer an 
opinion as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints.  It is requested that the 
examiner also provide explicit responses 
to the following questions:

Does the lumbar spine, right knee, left 
knee or right ankle disability cause 
weakened movement, excess fatigability, 
and incoordination, and if so, the 
examiner should comment on the severity 
of these manifestations on the ability of 
the veteran to perform average employment 
in the civil occupation.

The examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the lumbar 
spine, right knee, left knee or right 
ankle and, if so, to what extent, and the 
presence and degree of, or absence of, 
any objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.

The examiner should also comment on 
whether there are objective indications 
of the extent of the veteran's pain, such 
as medication he is taking or the type of 
any treatment he is receiving.  The 
examiner should address the criteria in 
38 C.F.R. §§ 4.40, 4.45, 4.59 in his 
evaluation of the severity of the 
service-connected arthritis of the lumbar 
spine, right knee, left knee and right 
ankle disabilities.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  The RO should arrange for a VA 
genitourinary examination of the veteran 
by an appropriate specialist in order to 
determine the current extent of severity 
of his recurrent prostatitis with 
urethritis.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination  All 
indicated special studies should be 
undertaken.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should formally 
adjudicate the issue of entitlement to 
service connection for DDD of the lumbar 
spine, and readjudicate the issues of 
entitlement to initial increased 
evaluations for recurrent prostatitis 
with urethritis and arthritis of the 
lumbar spine, right knee, left knee and 
right ankle at issue.  Specifically, the 
RO should consider issues of entitlement 
to increased evaluations with application 
of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca and Fenderson as noted earlier and 
VAOPGCPREC 23-97; VAOPGCPREC 9-98 where 
applicable.  The RO should also document 
consideration of the applicability of the 
provisions of 38 C.F.R § 3.321(b)(1) 
(1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







